Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE SPECIFICATION

	At [0001], line 3, “2018,” was changed to 

– 2018, now U.S. Pat. No. 10,500,529, --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	US 20080185323 to Kargenian substantially describes the claim 1 invention, but does not describe a cylinder outlet being located at a height above a cylinder inlet or describe a controller as recited in claim 1.
	US 20150001140 to Reckin describes an outlet tube 422 (aligned with outlet orifice 252) offset / above an inlet tube 420 (aligned with inlet orifice 250) so that the width of the filter manifold 102 and the filter cartridge 108 can be minimized.

    PNG
    media_image1.png
    419
    612
    media_image1.png
    Greyscale


	Reckin does not suggest modifying Kargenian in a manner that would offset an outlet port above an inlet port, as required by claim 1 and by claim 18, because Kargenian does not disclose minimization of the width of the manifold or of the cartridge as a desired or valued attribute.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152